UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I l* E D

DEC ~ 9 2011
Kelvin Cannon, Jr., ) C|erk, U.S. District & Bankruptcy
) Courts for the District ot Columbia
Plaintiff, )
)
v. ) civil A¢ri@n N@. 11 2179
)
The United States of America, )
)
Defendant. )
MEMORANDUM OPINlON

This matter is before the Court on its initial review of the plaintiffs three pro se
complaints against the United States ~ consolidated into this one civil action ~ and his
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed for lack of subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

The plaintiff is a homeless individual in the District of Columbia suing the United States
for $l billion. The facts alleged in each complaint are substantially the same. The plaintiff first
recounts the alleged circumstances leading up to his homelessness in September 2009 and then
recounts a life of hardship. The alleged facts do not implicate an employee or agency of the
United States in any wrongdoing, but the plaintiff concludes that he is "seeking compensation for
the negligent damages causing my lack of education thus inducing the cause of discrimination
prevent [sic] my employment deeming me homeless." Complaint at 3.

A claim for monetary damages against the United States is cognizable under the Federal
Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however,
only after the plaintiff has exhausted administrative remedies by "first present[ing] the claim to

the appropriate Federal agency. . . ." 28 U.S.C. § 2675. This exhaustion requirement is

jurisdictional. See GAF Corp. v. United States, 818 F.Zd 901, 917-20 (D.C. Cir. 1987); Jackson
v. United States, 730 F.Zd 808, 809 (D.C. Cir. 1984); Slokes v. U.S. Postal Service, 937 F. Supp.
ll, 14 (D.D.C. 1996). The plaintiff has not indicated that he exhausted his administrative
remedies under the FTCA. Therefore, this action will be dismissed See Abdurrahman v.
Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly

dismissed case [based on unexhausted FTCA claim] for lack of subject matter jurisdiction.").'

oYéal%/li§&…

United Stat'es`Dist`r/ict Judge
Date: December , 2011

' A separate Order accompanies this Memorandum Opinion.

2